Citation Nr: 0429511	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-24 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.  

2.  Entitlement to a total rating for compensation based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Ft. Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran testified at a Board videoconference in 
July 2004.


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as obsessional rituals, impaired impulse control, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances and inability to 
establish and maintain effective relationships.  


CONCLUSION OF LAW

The schedular criteria for a 70 percent schedular evaluation 
(but no higher) for PTSD have been met since February 26, 
2001.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the necessary criteria for the benefits currently 
sought.  The discussions in the rating decisions, the 
statement of the case, and the supplemental statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in March 2001, January 2002, and November 
2002 letters, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board notes that the March 2001 and January 2002 VCAA 
letters were sent to the appellant prior to the March 2002 
rating decision concerning the service connection for PTSD 
issue.  Such notice is also sufficient for the issue arising 
out of the veteran's disagreement with the initial rating.  
See VAOPGCPREC 8-2003 (December 22, 2003).  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record demonstrates that the 
veteran has been afforded several VA examinations in 
connection with his claim and has appeared at a hearing 
before the undersigned Law Judge.  Moreover, all available 
pertinent records, in service, private, and VA, have been 
obtained.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

PTSD is rated under Code 9411, which provides that a 50 
percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.

The Board notes here that certain medical reports hereinafter 
discussed refer to GAF scores.  For information purposes, it 
should be understood that the Global Assessment of Function 
(GAF) is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2002).  
GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns, (e.g., 
an occasional argument with family members).  Scores ranging 
between 71 to 80 reflect symptoms that are transient and 
expectable reactions by psychosocial stressors (e.g., 
difficulty concentrating after family argument, no more than 
slight impairment in social, occupational, or school 
functioning).  Scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

On February 26, 2001, the veteran's request for service 
connection for PTSD was received.  

In February 2002, the veteran was afforded a VA psychiatric 
examination.  The veteran arrived on time for his 
appointment.  He was polite and courteous throughout the 
examination.  He presented in a reasonable social fashion and 
had no unusual behaviors or mannerisms.  He was open and 
verbal during the interview and did not appear to be guarded 
or defensive.  He was articulate and expressed himself well 
during the interview.  Grooming and hygiene were adequate and 
the veteran was alert and oriented.  

The veteran reported that the had had difficulty sustaining 
intimate relationships.  He stated that he had no close 
friends but that he did have several veterans that he talked 
to on the phone.  He also noted a long history of conflict 
with his supervisors.  He reported living an isolative 
lifestyle on the outskirts of town.  He noted frequent 
nightmares, having difficulty sleeping at night, having an 
exaggerated startle response, becoming extremely jumpy if 
someone came up from behind him, and living in an isolated 
area while frequently checking the perimeter with a watchdog.  

The examiner stated that this was suggestive of 
hypervigilance.  The veteran avoided talking about his 
Vietnam traumas.  He noted that intrusive thoughts about 
Vietnam were triggered by water and Oriental people.  He had 
guilt of his actions and survivor guilt and his mood was 
variable.  

Mental status examination revealed that the veteran had a 
significant amount of anxiety.  His affect was solemn and he 
rarely smiled.  He maintained good contact and his voice was 
normal in tone and pace.  His voice was shaky and this was 
more evident when talking about his Vietnam experiences.  The 
veteran's memory appeared intact.  He was able to track the 
conversation fairly well and concentration did not appear to 
be significantly problematic.  His thinking was logical and 
goal oriented and there was no indication of a thought 
disorder.  A diagnosis of PTSD was rendered.  The examiner 
stated that there were significant psychosocial stressors in 
the form of functional limitation and isolation.  The 
examiner assigned a GAF score of 50.  He stated that while 
the veteran had a good work ethic and made an effort to 
sustain employment over the years, most of his jobs had been 
fairly short lived because of an inability to deal with 
supervisors.  He was noted to live an isolated lifestyle and 
had minimal contact with others.  

In a February 2002 report, C. D., MS/LPCP, indicated that 
that the veteran had recurrent and distressing recollections 
of Vietnam, recurrent dreams about Vietnam, and intensive 
psychological distress with exposure to internal or external 
cues that signify a traumatic event.  She stated that the 
veteran was unable to watch TV when it contained any war 
content.  She noted that the veteran attempted to avoid 
stimuli associated with Vietnam, drank alcohol to deal with 
his problems, showed diminished interest and participation in 
significant activities, isolated himself from other 
individuals, had feelings of detachment and estrangement from 
others, felt like an outcast in society, had minimal contact 
with his family, and had a restricted range of affect.  

He was also noted to have persistent symptoms of increased 
arousal, as evidenced by difficulty staying asleep, outbursts 
of anger, hypervigilance, and exaggerated startle response.  
He was startled by loud noises and/or when there was a 
presence behind him.  

The veteran was also noted to experience severe impairment in 
the occupational field, having had over 40 jobs from 1970 to 
1996.  He was unable to contend with authority figures.  The 
veteran was also found to experience severe social impairment 
as evidenced by reports of no outside support systems.  He 
had limited contact with his family and only had three people 
he called friends, as they had experiences similar to the 
veteran.  He reported one marriage ending after three years 
with numerous short relationships prior to that.  The 
relationships were all doomed by the veteran's mood swings, 
unreasonable actions, and violent temper.  She assigned a GAF 
score of 45 due to major impairments such as lack of ability 
to maintain employment, distant and detached family 
relationships, and a nonexistent social life.  

In a March 2002 rating determination, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation.  

In an October 2002 report, J. W., M.D., the veteran's private 
physician, indicated that the veteran's disability was far 
worse than the assigned 50 percent evaluation.  She noted 
that the veteran continued to struggle with sleep 
disturbance, sleeping no more than 3 or 4 hours.  Dr. W. also 
reported that the veteran would often get up and walk the 
perimeter of the property lines.  She further indicated that 
he was persistently plagued by vivid and terrifying 
nightmares where he would awake shaking, sweating, and unable 
to return to sleep.  She also observed that the veteran had a 
ritual of counting even numbers and that if the sequence 
ended on an odd number he would have to start over.  Dr. W. 
further stated that the veteran would experience violent 
outbursts which would come close to physical altercations.  
These had happened while driving to pubic places.  The 
veteran was noted to have taken anger management classes to 
help control his fits of rage.  He opted to remain isolated 
in his home to avoid altercations with others.  

She also reported that the veteran suffered anxiety almost 
all the time, which frequently played out to a full blown 
panic attack.  She further stated that the veteran hated the 
nighttime and that it made him depressed.  The veteran had an 
extremely limited social circle and had not been involved in 
a relationship since his divorce.  The veteran entertained 
suicidal thoughts when he became depressed.  He was also 
noted to break out itching when under stress.  Dr. W. 
observed that the veteran had been through countless jobs, 
mostly due to his temper, an inability handle stressful 
situations, and an intolerance of others.  

Dr. W. stated that the veteran continued to suffer residual 
effects from his Vietnam experiences.  He experienced daily 
reminders of his trauma and was plagued by an extraordinary 
amount of guilt for his actions and those of others.  His 
depression and anxiety were often debilitating and left him 
unable to function in a productive manner.  The veteran was 
noted to suffer major, bordering on severe, impairments that 
kept him socially isolated and unable to maintain employment.  
A GAF score of 40-45 was deemed appropriate.  

At the time of a February 2003 VA examination, the veteran 
was noted to have arrived promptly for the interview.  He was 
polite and courteous throughout the examination.  He 
presented in a somewhat distant social fashion but was not 
unpleasant.  There were no unusual behaviors or mannerisms 
noted.  He was open and verbal during the interview and did 
not appear to be guarded or defensive.  The veteran was noted 
to have a limited work history due to his difficulties with 
irritability and with being around others on a prolonged 
basis.  The veteran stated that he last worked in April 2001 
and was not working now because he could not tolerate being 
around others for any length of time.  He indicated that he 
was not married and led an isolated life.  He lived in a 
trailer on the outskirts of town and denied having any 
friends or social contact.  The veteran stated that he did 
not care much for people and that he found himself becoming 
irritable when around others and having to withdraw from 
social situations.  The examiner noted that the veteran was 
more socially isolated now than when he previously saw him in 
2002.  

The veteran reported a number of symptoms suggestive of 
significant PTSD, including sleep problems, nightmares at 
least three times per week, exaggerated startle response, 
hypervigilance, intrusive thoughts of trauma triggered by 
seeing Oriental people, and guilt and survivor guilt.  The 
intrusive thoughts about Vietnam triggered significant 
anxiety.  

Mental status examination revealed the veteran's voice was 
normal in tone and pace.  He appeared to be experiencing 
fairly significant anxiety during the interview.  Psychomotor 
agitation was present.  Concentration was a moderate problem.  
The veteran noted having concentration problems when around 
others.  He had difficulty reading because he would lose his 
trend of thought.  His memory was functionally intact and his 
thinking was logical and goal oriented with no indication of 
thought disorder.  A diagnosis of PTSD was rendered.  The 
examiner assigned a GAF score of 40-45.  He noted that the 
veteran appeared to not to be doing as well as when he saw 
him the last time.  He stated that the veteran led an 
isolated life with minimal contact with others.  He had 
difficulty working and his anxiety impacted his 
concentration.  He would become extremely irritable when 
having to deal with others on even a brief and superficial 
basis.  

In a February 2004 report, Dr. W. indicated that the veteran 
continued to increase his isolative behavior, suffer from 
sleep disturbance, and have nightmares, panic attacks, severe 
depression, and mood swings.  He was also noted to be plagued 
by intrusive thoughts, vivid memories, and survivor guilt.  
Obsessional rituals were noted to be ever present.  His 
social contact was limited to one or two people and the 
veteran never left home.  He remained intolerant of others 
and had to make a conscious effort to control his anger.  

In March 2004, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran was 
not unfriendly but appeared to be ill at ease throughout the 
interview.  He demonstrated minimal social skills.  The 
examiner noted that the veteran's demeanor would be 
threatening to many people.  The veteran appeared to be of 
low average intelligence based upon verbal skills and manner 
of presentation.  Grooming and hygiene were marginal.  He had 
not shaved for several days and was wearing clothes that were 
old and had holes.  The veteran had not worked since 2001.  
The veteran reported having 40-50 jobs over the years.  He 
noted that he did not get along with others in a job setting.  

The veteran was noted to lead a fairly socially isolated 
lifestyle and did not care for others.  He generally kept to 
himself but did have contact with one or two people who were 
in the military and lived in his area.  He was socially 
avoidant.  The veteran reported seeing his social worker 
every week and his physician every other week for his PTSD.  
He reported having panicky feelings and getting very anxious.  
He stated that he had been married in the past and that it 
had ended due to his PTSD.  

Mental status examination revealed fairly intense eye 
contact.  Affect appeared to be one of significant anxiety.  
His legs and hands shook periodically throughout the 
examination.  His affect was consistent with a significantly 
anxious mood.  He had difficulty tracking the conversation 
and on several occasions lost his train of thought.  It was 
also necessary to repeat questions.  His memory appeared to 
be functionally intact and his thinking was logical and goal 
oriented with no indications of a thought disorder.  

The examiner noted that the veteran continued to have weekly 
nightmares, exaggerated startle response, and hypervigilance.  
He walked the perimeter of his house and avoided going to 
public places because of fear of getting into a fight with 
others.  He indicated that the veteran thought more about 
Vietnam at night.  He was noted to have depression secondary 
to survivor guilt.  

A diagnosis of PTSD was rendered.  The examiner assigned a 
GAF score of 45-50.  The examiner noted that the veteran had 
not worked since 2001.  While he observed that the veteran 
attributed this to his physical problems, he indicated that 
the veteran had a spotty work history with multiple different 
jobs as a result of having difficulty working around others.  
He was found to be socially isolative and would have 
difficulty with even brief and superficial contact with 
others in a job setting.  The examiner stated that the 
veteran's social skills were quite limited during the 
interview.  His concentration was somewhat reduced and he 
would be limited to work where he would need to follow only 
simple directions.  He further observed that the veteran's 
difficulties with supervisors would further limit his ability 
to engage in even simple, unskilled tasks.  

Social Security disability treatment records obtained in 
conjunction with the veteran's claim reveal that he was found 
to be disabled as a result of cervical problems and a 
psychiatric disorder.  In a December 2003 report, it was 
indicated that the claimant was capable of simple work but 
that he could not have contact with the public because of his 
PTSD.  

At the time of his July 2004 hearing before the undersigned 
Law Judge, the veteran reported that he had been married and 
divorced twice.  He testified as to having had over 40 jobs 
as a result of his inability to get along with authority 
figures.  He also reported having suicidal intentions.  He 
further indicated that he had both anxiety and panic attacks.  
He stated that being around a big body of water gave him 
flashbacks about his time in Vietnam.  He testified that he 
would have nightmares at least three times per week.  He 
noted taking Xanax to fight off panic attacks.  He also 
reported having problems with impulse control and anger, 
especially out in public.  The veteran stated that he had no 
close friends and that he only had an acquaintance who lived 
across the street who he had just had an argument with.  He 
noted that his only friends were veterans who attended his 
PTSD group.  He stated that he had problems associating with 
people.  He reported that this had really impacted his 
ability to maintain employment.  

After considering the above items of evidence, the Board must 
conclude that the criteria for a 70 percent disability 
evaluation for PTSD have been more closely approximated since 
receipt of the veteran's claim for service connection for 
PTSD in February 2001.  The medical reports admittedly show 
some fluctuation in pertinent symptomatology.  However, it 
appears that the veteran's PTSD is productive of obsessional 
rituals which interfere with many routine activities.  
Although his speech does not appear to be illogical, obscure 
or irrelevant as a general rule, the evidence clearly shows 
difficulty adapting to stressful circumstances.  Further, 
records repeatedly refer to difficulty with impulse control 
and the veteran's personal appearance and hygiene appears to 
be borderline.  With regard to social impairment, the veteran 
apparently lives alone and does not interact with others 
except for some participation in a PTSD group.  With regard 
to employment, examiners have documented severe impairment.  
Although all of the criteria for a 70 percent rating under 
Code 9411 have not been shown to be present, the Board 
believes that the overall resulting disability picture more 
nearly approximates the criteria for such a rating.  In such 
a case, the provisions of 38 C.F.R. § 4.7 mandate that such 
rating be applied.  The Board therefore finds that 
entitlement to a schedular 70 percent rating for PTSD is 
warranted.  Moreover, resolving all reasonable doubt in the 
veteran's favor, the Board further finds that a 70 percent 
rating is warranted for the entire period covered by the 
appeal; that is, from February 26, 2001.  See Fenderson. 

The Board further finds, however, that the preponderance of 
the evidence is against entitlement to a 100 percent 
schedular rating.  Although there is clearly occupational and 
social impairment, the evidence does not show such impairment 
to be total due to symptoms such as gross impairment in 
thought processes or communications.  There is no persuasive 
showing of persistent delusions or hallucinations or grossly 
inappropriate behavior.  The record also does not show that 
there is a persistent danger of the veteran hurting himself 
or others.  His impairment of impulse control is 
acknowledged, but the veteran appears to be aware of this 
problem and makes efforts to control his anger.  Although the 
record shows some occasional inability to maintain personal 
hygiene, there is no showing of disorientation to time or 
place, and the veteran does not exhibit memory loss for names 
of close friends, his occupation or own name.  In sum, the 
Board finds that the criteria for a 100 percent schedular 
rating have not been met.  


ORDER

Entitlement to a 70 percent schedular rating for PTSD is 
warranted.  To this extent, the appeal is granted, subject to 
applicable laws and regulations governing monetary benefits. 


REMAND

In Norris v. West, 12 Vet. App. 413 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
considering claims for increased ratings, if the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16(a) and there is evidence of service-connected 
unemployability, evaluation must include adjudication of the 
claim for a total rating based on unemployability.  The Board 
notes that the veteran included argument regarding such a 
total rating at the July 2004 Board hearing, and various 
medical reports show occupational impairment due to PTSD, 
although some records refer to physical disorders in 
connection with impairment of his employability.  In view of 
the above, the Board believes that additional development of 
this issue is necessary to ensure an adequate record for 
appellate review.  

Accordingly, the case is hereby REMANDED for the following 
actions:   

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  The RO should 
(a) advise the veteran of the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
of the information and evidence that VA 
will seek to provide, and (c) of the 
information and evidence that the veteran 
is expected to provide, to include all 
pertinent evidence in his possession.

2.  The veteran should be scheduled for a 
VA PTSD examination for the purpose of 
ascertaining the effect of the PTSD on 
the veteran's ability to obtain and 
maintain gainful employment.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's PTSD 
precludes the ability to obtain and 
maintain substantially gainful 
employment.  

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if 
entitlement to TDIU is warranted.  If the 
benefit is denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.   

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



